Writ   of   Mandamus L)enied, Opinion issued   November   14, 2012




                                         ©   In The
                                  QI:nitrt nf \ppra1s
                         Lift1i Iiistrirt nf !Jrxa at Oa11a
                                      No. 0542-01449-CV


IN RE THE UNIVERSITY OF TEXAS SOtJTHWESTERN MEDICAL CENTER, Relator


                    Original Proceeding from the 95th Judicial I)istrict Court
                                      Dallas CoLlntv, Texas
                              Trial Court Cause No. DC-12-07946


                              MEMORANDUM OPINION
                          Before Justices Moseley, FitzGerald. and Myers
                                     Opinion by Justice Myers

        Before the Court is relator’s unopposed motion to dismiss. The Court GRANTS the motion.

Accordingly, we DiSMiSS relator’s petition for writ of mandamus and LIFT the stay ordered by

this Court on October 26, 2012.




                                                      LANA MYERS
                                                      JUSTICE




121 449RP05